DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Based on the current set of claims (Claims, 14 February 2022), Claims 1-9 and 12-42 are pending and Claims 10-11 are canceled.
Based on the current set of claims (Claims, 14 February 2022), Claims 41-42 are new and the subject matter of Claim 41 and Claim 42 are supported by the originally-filed Claims (Claims, 23 June 2020, See Claim 8).
Based on the current set of claims (Claims, 14 February 2022), Claims 1, 35, 39, and 40 are amended and said amendments are narrowing. The subject matter of said amendments are supported by the originally-filed Specification (Specification, 23 June 2020, ¶48).

Response to Arguments
Applicant’s arguments regarding the objection of claims 1, 6, 29, 34, 35, 39, and 40 have been fully considered and are persuasive.  The objection of claims 1, 6, 29, 34, 35, 39, and 40 has been withdrawn. 
Applicant’s arguments with respect to claim(s) 1, 35, 39, and 40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner has included Pan et al. (US 20190215011 A1) and Hwang et al. (US 20190363857) on the current PTO-892.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 3, 16, 4, 17, 19, 21, 26, 28, 29, 34, 35, 37, 39, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2021/0377108 A1 using the provisional filing date of 04 November 2016 corresponding to U.S. Provisional Application No. 62/418,123; hereinafter referred to as “Cho”) in view of Jamadagni et al. (US 20200351885 A1).
Regarding Claim 39, Cho discloses a user equipment (UE) for wireless communication, comprising: 
a memory (¶24-26, Cho discloses a user equipment comprising memory); and 
one or more processors operatively coupled to the memory (¶24-26, Cho discloses a user equipment comprising a processor coupled to the memory where the processor is configured to store software instructions for execution by the processor), the memory and the one or more processors configured to: 
signal, to a base station, a capability of the UE relating to carrier aggregation for a particular category or a particular class of the UE (¶65 & Fig. 5 (502) | Application No. 62418123: Pgs. 10-12 & Fig. 4, Cho discloses transmitting, by a user equipment (UE) to a base station (BS), capability information where the capability information indicates supported maximum bandwidth, maximum supported bandwidth per CC, number of supported CCs for CA, frequency capabilities, channel encoding scheme(s), and uplink (UL) and downlink (DL)-specific configurations); 
communicate with the base station using carrier aggregation based at least in part on the configuration for carrier aggregation for the particular category or class of the UE (¶65 & Fig. 5 (510) | Application No. 62418123: Pgs. 10-12 & Fig. 4, Cho discloses communicating, between the UE and the BS, based upon the UE-specific configuration and carrier aggregation configuration).
However, Cho does not explicitly disclose receiving, from the base station, a configuration indicating a plurality of component carrier, including multiple non-anchor carriers, to be aggregated for carrier aggregation for the particular category or class of the UE based at least in part on the capability of the UE relating to carrier aggregation for the particular category or class of the UE.
Jamadagni teaches receiving, from the base station, a configuration indicating a plurality of component carrier, including multiple non-anchor carriers, to be aggregated for carrier aggregation (¶38 & Table 1, Jamadagni discloses radio resource control (RRC) signaling, from a base station, enables carrier aggregation where the carrier aggregation may comprise at least one non-anchor carrier) for the particular category or class of the UE based at least in part on the capability of the UE relating to carrier aggregation for the particular category or class of the UE (Abstract & ¶38, Jamadagni discloses that the category of device is a narrowband internet of things device).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Cho by receiving, from the base station, a configuration indicating a plurality of component carrier, including multiple non-anchor carriers, to be aggregated for carrier aggregation for the particular category or class of the UE based at least in part on the capability of the UE relating to carrier aggregation for the particular category or class of the UE as taught by Jamadagni because facilitating Carrier Aggregation and/or Dual Connectivity Jamadagni, ¶8).
Regarding Claim 1, Claim 1 is rejected on the same basis as Claim 39.
Regarding Claim 40, Cho discloses a base station for wireless communication, comprising: 
a memory (¶24-26, Cho discloses a base station comprising memory); and 
one or more processors operatively coupled to the memory (¶24-26, Cho discloses a base station comprising a processor coupled to the memory where the processor is configured to store software instructions for execution by the processor), the memory and the one or more processors configured to:
receive, from a user equipment (UE), an indication of a capability of the UE relating to carrier aggregation for a particular category or a particular class of the UE (¶65 & Fig. 5 (502) | Application No. 62418123: Pgs. 10-12 & Fig. 4, Cho discloses receiving, from a user equipment (UE) by a base station (BS), capability information where the capability information indicates supported maximum bandwidth, maximum supported bandwidth per CC, number of supported CCs for CA, frequency capabilities, channel encoding scheme(s), and uplink (UL) and downlink (DL)-specific configurations); 
communicate with the UE using carrier aggregation based at least in part on the configuration for carrier aggregation for the particular category or class of the UE (¶65 & Fig. 5 (510), Cho discloses communicating, between the UE and the BS, based upon the UE-specific configuration and carrier aggregation configuration).

Jamadagni teaches transmit, to the UE, a configuration for carrier aggregation indicating a plurality of component carriers including multiple non-anchor carriers, to be aggregated (¶38 & Table 1, Jamadagni discloses radio resource control (RRC) signaling, from a base station, enables carrier aggregation where the carrier aggregation may comprise at least one non-anchor carrier) for the particular category or class of the UE based at least in part on the capability of the UE relating to carrier aggregation for the particular category or class of the UE (Abstract & ¶38, Jamadagni discloses that the category of device is a narrowband internet of things device).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Cho by transmitting, to the UE, a configuration for carrier aggregation indicating a plurality of component carriers including multiple non-anchor carriers, to be aggregated for the particular category or class of the UE based at least in part on the capability of the UE relating to carrier aggregation for the particular category or class of the UE as taught by Jamadagni because facilitating Carrier Aggregation and/or Dual Connectivity between the Narrowband Internet Of Things (NB-IOT) devices, NB-IOT channels/cells provides a more efficient upload of the data from the IoT devices (Jamadagni, ¶8).
Regarding Claim 35, Claim 35 is rejected on the same basis as Claim 40.
Regarding Claim 3, Cho in view of Jamadagni discloses the method of claim 1.
¶65 & Fig. 5 (502), Cho discloses that the capability information indicates the number of supported CCs for CA).
Regarding Claim 37, Claim 37 is rejected on the same basis as Claim 3.
Regarding Claim 4, Cho in view of Jamadagni discloses the method of claim 1.
Jamadagni further teaches the plurality of component carriers further includes an anchor carrier (Abstract & ¶38, Jamadagni discloses that the narrowband internet of things device can aggregate both non-anchor carriers and anchor carriers).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Cho in view of Jamadagni by requiring that the plurality of component carriers further includes an anchor carrier as taught by Jamadagni because facilitating Carrier Aggregation and/or Dual Connectivity between the Narrowband Internet Of Things (NB-IOT) devices, NB-IOT channels/cells provides a more efficient upload of the data from the IoT devices (Jamadagni, ¶8).
Regarding Claim 16, Cho in view of Jamadagni discloses the method of claim 1.
Cho further discloses each component carrier, of the plurality of carriers, carries downlink control information for that component carrier (¶53, Cho discloses that each carrier of the multiple carriers may be individually include a downlink control information (DCI)).
Regarding Claim 17, Cho in view of Jamadagni discloses the method of claim 1.
Cho further discloses a single component carrier, of the plurality of carriers, carries downlink control information (DCI) for multiple component carriers (¶56, Cho discloses that a single downlink control information (DCI) may schedule over the aggregated wideband).

Cho further discloses the DCI includes different DCI for each component carrier of the plurality of component carriers (¶53, Cho discloses that each carrier of the multiple carriers may be individually include a downlink control information (DCI)), and wherein each different DCI indicates whether a corresponding component carrier carries data (¶56, Cho discloses that a single downlink control information (DCI) may schedule over the aggregated wideband where the aggregated wideband comprises component carriers).
Regarding Claim 21, Cho in view of Jamadagni discloses the method of claim 1.
Cho further discloses different component carriers, of the plurality of component carriers, carry independently encoded transport blocks (¶186 & ¶209, Cho discloses each carrier, used in the wideband carrier created through carrier aggregation, carries independently encoded blocks).
Regarding Claim 26, Cho in view of Jamadagni discloses the method of claim 1.
Cho further discloses different component carriers, of the plurality of component carriers, carry a jointly encoded transport block for a narrowband physical downlink shared channel (¶186 & ¶209, Cho discloses each carrier, used in the wideband carrier created through carrier aggregation, carries independently encoded blocks.  Here, each transport block may have the same modulation and coding).
Regarding Claim 28, Cho in view of Jamadagni discloses the method of claim 1.
Cho further discloses the configuration indicates whether different component carriers, of the plurality of component carriers, carry independently encoded transport blocks or a jointly encoded transport block for a narrowband physical downlink shared channel (¶186 & ¶209, Cho discloses each carrier, used in the wideband carrier created through carrier aggregation, carries independently encoded blocks).
Regarding Claim 29, Cho in view of Jamadagni discloses the method of claim 1.
Cho further discloses the capability indicates a peak data rate per band combination or a peak data rate per bandwidth class (¶64, Cho discloses that the capability may allowed modulation and coding per bandwidth).
Claims 2 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Jamadagni in view of Hoglund et al. (US 20200154393 A1 using the provisional filing date of 30 September 2016 corresponding to U.S. Provisional Application No. 62/402,376; hereinafter referred to as “Hoglund”).
Regarding Claim 2, Cho in view of Jamadagni discloses the method of claim 1.
However, Cho in view of Jamadagni does not explicitly disclose the capability is a capability of the UE to aggregate at least one of inband carriers, guardband carriers, standalone carriers, or a combination thereof.
Hoglund teaches the capability is a capability of the UE to aggregate at least one of inband carriers, guardband carriers, standalone carriers, or a combination thereof (¶77, Hoglund teaches configuring the UE to aggregate inband carriers, guardband carriers, or standalone carriers).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Cho in view of Jamadagni by requiring that the capability is a capability of the UE to aggregate at least one of inband carriers, guardband carriers, standalone Hoglund, ¶13).
Regarding Claim 36, Claim 36 is rejected on the same basis as Claim 2.
Claims 5 and 41-42 are rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Jamadagni in further view of Chen et al. (US 20150245307 A1; hereinafter referred to as “Chen”).
Regarding Claim 5, Cho in view of Jamadagni discloses the method of claim 1.
However, Cho in view of Jamadagni does not explicitly disclose the configuration indicates a first component carrier, of the plurality of component carriers, as a primary cell and a second component carrier, of the plurality of component carriers, as a secondary cell.
Chen teaches the configuration indicates a first component carrier, of the plurality of component carriers, as a primary cell and a second component carrier, of the plurality of component carriers, as a secondary cell (¶7, Chen discloses that the UE may be configured to use an anchor carrier for the primary cell and a non-anchor carrier for the secondary cell).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Cho in view of Jamadagni by requiring that the configuration indicates a first component carrier, of the plurality of component carriers, as a primary cell and a second component carrier, of the plurality of component carriers, as a secondary cell as taught by Zhang because enabling one of a UE, base station, and both to determine that uplink synchronization to a PUCCH-enabled SCell has been lost may improve synchronization (Chen, ¶37).
Regarding Claim 41, Claim 41 is rejected on the same basis as Claim 5.
.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Jamadagni in view of Chen in view of Li et al. (EP 3780835 A1; hereinafter referred to as “Li”) in further view of Vayapeyam et al. (US 20160255594 A1; hereinafter referred to as “Vayapeyam”).
Regarding Claim 6, Cho in view of Jamadagni in further view of Chen discloses the method of claim 5.
However, Cho in view of Jamadagni in further view of Chen does not explicitly disclose the configuration indicates at least one of: a valid subframe bitmap for at least one of the primary cell or the secondary cell, a power boosting in a configured or predefined limitation of at least one of the primary cell or the secondary cell, or a combination thereof.
Li teaches the configuration indicates at least one of: a valid subframe bitmap for at least one of the primary cell or the secondary cell (¶117-124 & Fig. 4, Li teaches a plurality of bits where each bit indicates the validity of a subframe of a plurality of subframes).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Cho in view of Jamadagni in further view of Chen by requiring that the configuration indicates a valid subframe bitmap for at least one of the primary cell or the secondary cell as taught by Li because the terminal device can determine the at least one valid subframe on the non-anchor carrier without introducing new signaling, thereby reducing signaling overheads (Li, Abstract).

Vayapeyam teaches the configuration indicates a power boosting in a configured or predefined limitation of at least one of the primary cell or the secondary cell (¶70, Vayapeyam teaches configuring a user equipment to perform a power boost on a secondary cell).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Cho in view of Jamadagni in view of Chen in further view of Li by requiring that the configuration indicates a power boosting in a configured or predefined limitation of at least one of the primary cell or the secondary cell as taught by Vayapeyam because enabling the UE to efficiently allocate power will improve the operation of the UE by maintaining certain quality of service (QoS) standards (Vayapeyam, ¶46).
Claims 12, 14-15, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Jamadagni in further view of Park et al. (US 20210160911 A1 using the foreign filing date of 12 April 2018 corresponding to Korean Application No. 10-2018-0042630; hereinafter referred to as “Park”).
Regarding Claim 12, Cho in view of Jamadagni discloses the method of claim 1.
However, Cho in view of Jamadagni does not explicitly disclose communicating with the base station comprises monitoring the plurality of component carriers for a narrowband physical downlink control channel (NPDCCH).
Park teaches communicating with the base station comprises monitoring the plurality of component carriers for a narrowband physical downlink control channel (NPDCCH) (¶137 & ¶9-11 & ¶180, Park teaches monitoring, by a user equipment, on a narrowband physical downlink control channel (NPDCCH) on one or more carriers).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Cho in view of Jamadagni by monitoring the plurality of component carriers for a narrowband physical downlink control channel (NPDCCH) as taught by Park because the performance of wireless signal transmission and reception in narrowband wireless systems is improved (Park, ¶3-4).
Regarding Claim 14, Cho in view of Jamadagni in further view of Park discloses the method of claim 12.
Cho further discloses the plurality of the component carriers are contiguous and are associated with a same primary cell identifier (¶61, Cho discloses that the multiple carriers may be configured with an identical cell identifier (ID)).
Park further teaches the NPDCCH is mapped across the plurality of component carriers (¶137 & ¶9-11, Park teaches monitoring, by a user equipment, on a narrowband physical downlink control channel (NPDCCH) on at least two carriers).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Cho in view of Jamadagni in further view of Park by requiring that the NPDCCH is mapped across the plurality of component carriers as taught by Park because the performance of wireless signal transmission and reception in narrowband wireless systems is improved (Park, ¶3-4).
Regarding Claim 15, Cho in view of Jamadagni discloses the method of claim 1.

Park teaches the configuration indicates to use the plurality of the component carriers for a narrowband physical downlink control channel (¶137 & ¶9-11, Park teaches that the monitored one or more carriers are configured to carry the downlink control channel (NPDCCH)).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Cho in view of Jamadagni in further view of Park by requiring that the configuration indicates to use the plurality of the component carriers for a narrowband physical downlink control channel as taught by Park because the performance of wireless signal transmission and reception in narrowband wireless systems is improved (Park, ¶3-4).
Regarding Claim 22, Cho in view of Jamadagni discloses the method of claim 21.
However, Cho in view of Jamadagni does not explicitly disclose each hybrid automatic repeat request acknowledgement (HARQ-ACK) information for each independently encoded transport block is transmitted on a different narrowband physical uplink shared channel.
Park teaches each hybrid automatic repeat request acknowledgement (HARQ-ACK) information for each independently encoded transport block is transmitted on a different narrowband physical uplink shared channel (¶107 & ¶122 & ¶168 & ¶172, Park teaches different hybrid automatic repeat request acknowledgment (HARQ-ACK) for transport blocks received over a narrowband Physical Downlink Control Shared Channel (NPDSCH) may be scheduled over a plurality of narrowband Physical Uplink Shared Channels (NPDSCH) or a single NPUSCH).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Cho in view of Jamadagni by requiring each hybrid automatic repeat request acknowledgement (HARQ-ACK) information for each independently encoded transport block is transmitted on a different narrowband physical uplink shared channel as taught by Park because the performance of wireless signal transmission and reception in narrowband wireless systems is improved (Park, ¶3-4).
Regarding Claim 23, Cho in view of Jamadagni discloses the method of claim 21.
However, Cho in view of Jamadagni does not explicitly disclose hybrid automatic repeat request acknowledgement (HARQ-ACK) information for each independently encoded transport block is transmitted on a joint narrowband physical uplink shared channel.
Park teaches hybrid automatic repeat request acknowledgement (HARQ-ACK) information for each independently encoded transport block is transmitted on a joint narrowband physical uplink shared channel (¶107 & ¶122 & ¶168 & ¶172, Park teaches different hybrid automatic repeat request acknowledgment (HARQ-ACK) for transport blocks received over a narrowband Physical Downlink Control Shared Channel (NPDSCH) may be scheduled over a plurality of narrowband Physical Uplink Shared Channels (NPDSCH) or a single NPUSCH).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Cho in view of Jamadagni by requiring hybrid automatic repeat request acknowledgement (HARQ-ACK) information for each independently encoded transport Park, ¶3-4).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Jamadagni in view of Park in further view of Rathonyi et al. (US 20180242179 A1; hereinafter referred to as “Rathonyi”).
Regarding Claim 13, Cho in view of Jamadagni in further view of Park discloses the method of claim 12.
Cho further discloses the NPDCCH is monitored using frequency hopping (¶60, Cho discloses the DCI may configured the UE to monitor using frequency hopping).
However, Cho in view of Jamadagni in further view of Park does not explicitly disclose the NPDCCH is monitored using repetition on the multiple component carriers.
Rathonyi teaches the NPDCCH is monitored using repetition on the multiple component carriers (¶44, Rathonyi teaches monitoring, by the UE, on the NPDCCH on all available paging narrowband carriers based upon a previously-configured number of NPDCCH repetitions).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Cho in view of Jamadagni in further view of Park by requiring the NPDCCH is monitored using repetition on the multiple component carriers as taught by Rathonyi because narrowband internet of things (NB-IOT) is improved by utilizing more spectrum for efficient operation (Rathonyi, ¶6-7.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Jamadagni in further view of He et al. (US 20160301513 A1; hereinafter referred to as “He”).
Regarding Claim 18, Cho in view of Jamadagni discloses the method of claim 17.
However, Cho in view of Jamadagni does not explicitly disclose the DCI is joint DCI that includes a field or a bit that indicates whether a corresponding configuration is for a primary cell or a secondary cell.
He teaches the DCI is joint DCI that includes a field or a bit that indicates whether a corresponding configuration is for a primary cell or a secondary cell (Claim 1 & ¶90 & Fig. 11, He teaches receiving signaling indicating configuration information for at least one cell where the configuration information is applied based upon a cell identifier).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Cho in view of Jamadagni by requiring the DCI is joint DCI that includes a field or a bit that indicates whether a corresponding configuration is for a primary cell or a secondary cell as taught by He because the configuration of a primary cell and at least 31 secondary cells is improved by including a cell identifier (He, ¶24).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Jamadagni in further view of Pan et al. (US 20100215011 A1; hereinafter referred to as “Pan”).
Regarding Claim 20, Cho in view of Jamadagni discloses the method of claim 1.
However, Cho in view of Jamadagni does not explicitly disclose the configuration indicates whether each component carrier, of the plurality of component carriers, carries downlink control information (DCI) for that component carrier or whether a single component 
Pan teaches the configuration indicates whether each component carrier, of the plurality of component carriers, carries downlink control information (DCI) for that component carrier or whether a single component carrier, of the plurality of component carriers, carries DCI for all component carriers used for carrier aggregation for the UE (¶76-79 & Fig. 8, Pan teaches that the format of the downlink control information indicates whether the DCI is a joint DCI or a separate DCI corresponding to a single carrier).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Cho in view of Jamadagni by requiring the configuration indicates whether each component carrier, of the plurality of component carriers, carries downlink control information (DCI) for that component carrier or whether a single component carrier, of the plurality of component carriers, carries DCI for all component carriers used for carrier aggregation for the UE as taught by Pan because WTRU power consumption and operation complexity is reduced by providing a flexible assignment of resources (Pan, ¶17).
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Jamadagni in further view of Hwang et al. (US 20190363857 A1; hereinafter referred to as “Hwang”).
Regarding Claim 25, Cho in view of Jamadagni discloses the method of claim 21.
However, Cho in view of Jamadagni does not explicitly disclose an offset between different scheduled narrowband physical downlink shared channels on the different component carriers is indicated to the UE.
¶189, Hwang teaches a first NPDSCH and a second NPDSCH may be scheduled by adjusting the position of the second NPUSCH or the position of the first NPSCH to avoid collision).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Cho in view of Jamadagni by requiring an offset between different scheduled narrowband physical downlink shared channels on the different component carriers is indicated to the UE as taught by Hwang because preventing collision between a first NPSCH and a second NPDSCH will improve reception (Hwang, ¶189).

Allowable Subject Matter
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544. The examiner can normally be reached M-F 12:00PM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC NOWLIN/Examiner, Art Unit 2474